
	

114 HR 4626 IH: Building Rail Access for Customers and the Economy Act
U.S. House of Representatives
2016-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4626
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2016
			Ms. Jenkins of Kansas (for herself, Mr. Blumenauer, Mr. Rodney Davis of Illinois, and Mr. Lipinski) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently extend the railroad track maintenance
			 credit.
	
	
 1.Short titleThis Act may be cited as the Building Rail Access for Customers and the Economy Act or the BRACE Act. 2.Extension of the railroad track maintenance credit (a)In generalSection 45G(f) of the Internal Revenue Code of 1986 is amended by striking , and before January 1, 2017.
 (b)Effective dateThe amendment made by subsection (a) shall apply to expenditures paid or incurred in taxable years beginning after December 31, 2016.
			
